Acknowledgment
The Request for Consideration pursuant to the After Final Consideration Pilot Program 2.0 is granted.  The amendment filed on 12 August, 2021, responding to the Office Action mailed on 17 June, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 comprising a first light-emitting device module on the circuit device layer, the first light-emitting device module comprising a first non-emission layer and a first light-emitting device comprising a first light-emitting layer, the first light-emitting device overlapping the first pixel region to display a first color; and a second light-emitting device module on the first light-emitting device module, the second light-emitting device module having a first pixel penetration hole overlapping the second pixel region, the second light-emitting device module further comprising a second light-emitting device overlapping the second pixel region to display a second color different from the first color, wherein the first non-emission layer and the first light-emitting layer constitute a single integrated body. 
Claims 2-12
Regarding claim 13, the prior art does not teach the device of claim 13 comprising a second light-emitting device module on the first light-emitting device module, the second light-emitting device module having a first pixel penetration hole overlapping a second pixel region, wherein the first light-emitting device comprises a first pixel electrode, a first opposite electrode opposite to the first pixel electrode, and a first light-emitting layer between the first pixel electrode and the first opposite electrode, and wherein the first non-emission layer and the first light-emitting layer constitute a single integrated body-object.
Claims 14-16 depend upon claim 13 and are allowable on that basis.
Regarding claim 17 the prior art does discloses a method of manufacturing a display apparatus comprising: placing a substrate comprising a first pixel region and a second pixel region adjacent to the first pixel region, on a support substrate; forming a penetration hole, overlapping the second pixel region, in the substrate; forming a first pixel electrode on the substrate; depositing a light-emitting pattern on the first pixel electrode; irradiating a first light onto a portion of the light-emitting pattern to form a first light-emitting layer, the light-emitting pattern not overlapping the first pixel region, the first light-emitting layer overlapping the first pixel region, and a first non-emission layer not overlapping the first pixel region; forming a first opposite electrode on the first light-emitting layer and the first non-emission layer; and separating the support substrate from the substrate.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893